DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0084792 to Oh et al ; in view of US 2020/0090572 to Wu et al.

As per claim 1, Oh et al. teach a power voltage generator comprising: 
a first sensor (Fig. 23, R1) connected to a first power voltage output node (Fig. 3, Vin; Figs. 30-31, EVDD, it is at least suggested, that the tolerance measurement performed for Vin in Fig. 3 is also applicable to power line voltages such as EVDD); 
a comparator (Fig. 3, OP/Comp1/Comp2), having a non-inverting input connected to the first sensor and having an output (Fig. 23, output of Comp1/Comp2), and 
a shutdown controller (Fig. 23, 130, paragraphs 97-98) connected to the output of the comparator.
Oh et al. do not teach the comparator comprising a second sensor connected to a second power voltage output node and an inverting input connected to the second sensor.
Wu et al. suggest the comparator comprising a second sensor connected to a second power voltage output node and an inverting input connected to the second sensor (Fig. 3, OP has a non-inverting input measuring electrical characteristics of the VDD line, and an inverting input measuring electrical characteristics of the VSS line, as per paragraph 13, a difference between VDD and VSS must stay within a certain target; notice that Fig. 23 of Oh et al. also performs a range test of a desired voltage value).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh et al., so that the comparator comprises a second sensor connected to a second power voltage output node and an inverting input connected to the second sensor, such as suggested by Wu et al., for the purpose of monitoring differential signals in the power supply lines.

As per claim 11, Oh et al. teach a method of controlling a power voltage generator, the method comprising: 
sensing a first power voltage output node configured to output a first power voltage (Fig. 3, Vin; Figs. 30-31, EVDD, it is at least suggested, that the tolerance measurement performed for Vin in Fig. 3 is also applicable to power line voltages such as EVDD); 
shutting down the power voltage generator based on a comparison signal (Figs. 23 and 32, paragraph 60, SDS signal is sent to power supply 125); 
Oh et al. do not teach sensing a second power voltage output node configured to output a second power voltage, comparing a first sensing signal sensed at the first power voltage output node with a second sensing signal sensed at the second power voltage output node to generate one comparison signal, the comparison signal generated by comparing the first sensing signal with the second sensing signal.
Wu et al. teach sensing a second power voltage output node configured to output a second power voltage (Fig. 3, VDD and VSS are sensed), comparing a first sensing signal sensed at the first power voltage output node with a second sensing signal sensed at the second power voltage output node to generate one comparison signal, the comparison signal generated by comparing the first sensing signal with the second sensing signal (Fig. 3, OP outputs the differences between VSS and VDD, said difference must stay within a certain target; notice that Fig. 23 of Oh et al. also performs a range test of a desired voltage value).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh et al., by sensing a second power voltage output node configured to output a second power voltage, comparing a first sensing signal sensed at the first power voltage output node with a second sensing signal sensed at the second power voltage output node to generate one comparison signal, the comparison signal generated by comparing the first sensing signal with the second sensing signal, such as taught by Wu et al., for the purpose of monitoring differential signals in the power supply lines.

As per claim 19, Oh et al. teach a display apparatus comprising: 
a display panel (Fig. 1, 160) comprising a plurality of pixels; and 
a power voltage generator (Fig. 1, 125) configured to provide a first power voltage (Fig. 1, VDD), and a second power voltage (Fig. 1, VCC) less than the first power voltage, to the display panel, 
wherein the power voltage generator comprises: 
a first sensor configured to sense a first power voltage output node having the first power voltage (Fig. 3, Vin; Figs. 30-31, EVDD, it is at least suggested, that the tolerance measurement performed for Vin in Fig. 3 is also applicable to power line voltages such as EVDD).
a comparator (Fig. 3, OP/Comp1/Comp2) configured to compare a first sensing signal from the first sensor to generate one comparison signal (Fig. 23, output of Comp1/Comp2)
a shutdown controller (Fig. 23, 130, paragraphs 97-98) configured to shut down the power voltage generator based on the comparison signal from the comparator (Figs. 23 and 32, paragraph 60, SDS signal is sent to power supply 125).
Oh et al. do not teach a second sensor configured to sense a second power voltage output node having the second power voltage, the comparator comparing the first sensing signal with a second sensing signal from the second sensor.
Wu et al. teach a second sensor configured to sense a second power voltage output node having the second power voltage (Fig. 3, VDD and VSS are sensed by resistors), the comparator comparing the first sensing signal with a second sensing signal from the second sensor (Fig. 3, OP outputs the differences between VSS and VDD, said difference must stay within a certain target; notice that Fig. 23 of Oh et al. also performs a range test of a desired voltage value).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh et al., by adding a second sensor configured to sense a second power voltage output node having the second power voltage, the comparator comparing the first sensing signal with a second sensing signal from the second sensor, such as taught by Wu et al., for the purpose of monitoring differential signals in the power supply lines.

As per claim 20, Oh and Wu et al. teach the display apparatus of claim 19, wherein the comparator is configured to compare an absolute value of a difference, between the first sensing signal and the second sensing signal (Wu, Fig. 3, OP senses difference between VDD and VSS), with a reference signal (Oh et al., Fig. 23, V1/V2), and to output the comparison signal (Oh et al., Fig. 23, output of Comp1/Comp2).

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0084792 to Oh et al ; in view of US 2020/0090572 to Wu et al.; further in view of US 2014/0354618 to Shin.

As per claim 2, Oh and Wu et al. teach the power voltage generator of claim 1, wherein the first sensor comprises a first sensing resistor (Oh, Fig. 23, R1; Wu, Fig. 23, R7-R12).
Oh and Wu et al. do not teach wherein a current flowing through the first power voltage output node is converted into a first sensing voltage by the first sensing resistor.
Shin teaches wherein a current flowing through the first power voltage output node is converted into a first sensing voltage by the first sensing resistor (Shin, Fig. 4, paragraphs 83-85, resistors at the output of 403/404 perform power line current-voltage conversion).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh and Wu, so that a current flowing through the first power voltage output node is converted into a first sensing voltage by the first sensing resistor, such as taught by Shin, for the purpose of monitoring line currents.

As per claim 3, Oh, Wu and Shin et al. teach the power voltage generator of claim 2, wherein the second sensor comprises a second sensing resistor (Wu, Fig. 23, R1-R6), and wherein a current flowing through the second power voltage output node is converted into a second sensing voltage by the second sensing resistor (Shin, Fig. 4, paragraphs 83-85, resistors at the output of 403/404 perform power line current-voltage conversion).

	As per claim 4, Oh, Wu and Shin al. teach the power voltage generator of claim 3, wherein the comparator is configured to receive a first sensing voltage from the first sensor, a second sensing voltage from the first sensor (Wu, Fig. 3, 182), and a reference voltage (Oh, Fig. 23, reference voltages V1/V2 are used to set a comparison range), and configured to output a comparison signal (Oh, Fig. 23, output of Comp1/Comp2).

As per claim 5, Oh, Wu and Shin al. teach the power voltage generator of claim 4, wherein the comparator is configured to compare an absolute value of a difference between the first sensing voltage and the second sensing voltage (Wu, Fig. 3, OP senses difference between VDD and VSS) to the reference voltage (Oh et al., Fig. 23, V1/V2).

As per claim 12, Oh and Wu et al. teach the method of claim 11.
Oh and Wu et al. do not teach wherein sensing the first power voltage output node comprises converting a current flowing through the first power voltage output node into a first sensing voltage by a first sensing resistor.
Shin teaches wherein sensing the first power voltage output node comprises converting a current flowing through the first power voltage output node into a first sensing voltage by a first sensing resistor (Shin, Fig. 4, paragraphs 83-85, resistors at the output of 403/404 perform power line current-voltage conversion).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh and Wu, so that sensing the first power voltage output node comprises converting a current flowing through the first power voltage output node into a first sensing voltage by a first sensing resistor, such as taught by Shin, for the purpose of monitoring line currents.

As per claim 13, Oh, Wu and Shin et al. teach the method of claim 12, wherein sensing the second power voltage output node comprises converting a current flowing through the second power voltage output node into a second sensing voltage by a second sensing resistor (Shin, Fig. 4, paragraphs 83-85, resistors at the output of 403/404 perform power line current-voltage conversion).

As per claim 14, Oh, Wu and Shin et al. teach the method of claim 13, wherein comparing the first sensing signal and the second sensing signal comprises: receiving the first sensing voltage, the second sensing voltage (Wu, Fig. 3, 182), and a reference voltage (Oh, Fig. 23, reference voltages V1/V2 are used to set a comparison range); and outputting the comparison signal (Oh, Fig. 23, output of Comp1/Comp2).

As per claim 15, Oh, Wu and Shin et al. teach the method of claim 14, wherein an absolute value of a difference between the first sensing voltage and the second sensing voltage is compared (Wu, Fig. 3, OP senses difference between VDD and VSS) to the reference voltage (Oh et al., Fig. 23, V1/V2).

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0084792 to Oh et al ; in view of US 2020/0090572 to Wu et al.; further in view of US 2014/0354618 to Shin; further in view of US 2018/0026440 to Zhao et al.

As per claim 6, Oh, Wu and Shin et al. teach the power voltage generator of claim 5.
Oh, Wu and Shin et al. do not teach a counter configured to count a time period during which the absolute value of the difference between the first sensing voltage and the second sensing voltage is greater than the reference voltage.
Zhao et al. suggest a counter configured to count a time period during which the absolute value of the difference between the first sensing voltage and the second sensing voltage is greater than the reference voltage (paragraph 4, “A timer is used to shut down the clamp after a time delay from detecting the overstress event, thereby providing a false detection shutdown mechanism”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh, Wu and Shin et al., by providing a counter configured to count a time period during which the absolute value of the difference between the first sensing voltage and the second sensing voltage is greater than the reference voltage, such as suggested by Zhao et al., for the purpose of reducing false detection triggers.

As per claim 7, Oh, Wu, Shin and Zhao et al. teach the power voltage generator of claim 6, wherein when the time period is greater than a reference time period, the shutdown controller is configured to shut down the power voltage generator (Zhao, paragraph 4, paragraph 4, “A timer is used to shut down the clamp after a time delay”).

As per claim 16, Oh, Wu and Shin et al. teach the power voltage generator of claim 15.
Oh, Wu and Shin et al. do not teach counting a time period during which the absolute value of the difference between the first sensing voltage and the second sensing voltage remains greater than the reference voltage.
Zhao et al. suggest counting a time period during which the absolute value of the difference between the first sensing voltage and the second sensing voltage remains greater than the reference voltage (paragraph 4, “A timer is used to shut down the clamp after a time delay from detecting the overstress event, thereby providing a false detection shutdown mechanism”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh, Wu and Shin et al., by counting a time period during which the absolute value of the difference between the first sensing voltage and the second sensing voltage remains greater than the reference voltage, such as suggested by Zhao et al., for the purpose of reducing false detection triggers.

As per claim 17, Oh, Wu, Shin and Zhao et al. teach the power voltage generator of claim 16, wherein when the time period is greater than a reference time period, the power voltage generator is shut down (Zhao, paragraph 4, paragraph 4, “A timer is used to shut down the clamp after a time delay”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0084792 to Oh et al; in view of US 2020/0090572 to Wu et al.; in view of US 2014/0354618 to Shin; further in view of US 2011/0141097 to Lee et al.

	As per claim 9¸ Oh, Wu and Shin et al. teach the power voltage generator of claim 4.
Oh, Wu and Shin et al. do not teach wherein the reference voltage is a selected one of a plurality of reference voltages stored in a register.
Lee et al. teach wherein the reference voltage is a selected one of a plurality of reference voltages stored in a register (paragraph 43, “the voltage generation register 161 may generate driving voltages such as reference voltage VREG1OUT of a ladder resistance for generating gray-scale voltages, gate high-level voltage VGH, and gate low-level voltage VGL by using the input power VCI”, different voltage levels and their associated offsets are stored in a display register for ensuring propoer panel display quality).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh, Wu and Shin, so that the reference voltage is a selected one of a plurality of reference voltages stored in a register, such as taught by Lee et al., for the purpose of improving display image quality. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0084792 to Oh et al ; in view of US 2020/0090572 to Wu et al.; further in view of US 2011/0273422 to Park.

As per claim 10, Oh and Wu et al. teach the power voltage generator of claim 1.
Oh and Wu et al. do not teach a boost converter connected to the first power voltage output node and configured to generate a first power voltage based on an input voltage; and an inverting buck-boost converter connected to the second power voltage output node and configured to generate a second power voltage based on the input voltage.
Park teaches a boost converter (Fig. 3, 410) connected to the first power voltage output node (Fig. 3, ELVDD) and configured to generate a first power voltage based on an input voltage (Fig. 4, Vin); and an inverting buck-boost converter (Fig. 3, 420) connected to the second power voltage output node (Fig. 3, ELVSS) and configured to generate a second power voltage based on the input voltage (Fig. 4, Vin).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh and Wu et al., by adding a boost converter connected to the first power voltage output node and configured to generate a first power voltage based on an input voltage; and an inverting buck-boost converter connected to the second power voltage output node and configured to generate a second power voltage based on the input voltage, such as taught by Park, for the purpose of regulating a supply voltage.

Allowable Subject Matter

Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694